Case 1:21-cr-20334-TLL-PTM ECF No.1, PagelD.1 Filed 05/19/21 Page 1 of 4 x

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
NORTHERN DIVISION

Case: 1:21-cr-20334
UNITED STATES OF AMERICA, Judge: Ludington, Thomas L.

. MJ: Morris, Patricia T.
Plaintiff, Filed: 05-19-2021

INDI USA v. Kenneth Husted (tt)

Vv. Violations:
21 U.S.C. § 841(a)(1)
KENNETH JAMES HUSTED, 18 U.S.C. § 924(c)(1)(a)G)

18 U.S.C. § 922(g)(1)
Defendant.

/

INDICTMENT L E
MAY 19 2021

U.S. DISTRICT COURT
FLINT, MICHIGAN

THE GRAND JURY CHARGES:
COUNT ONE
Possession with intent to distribute methamphetamine
21 U.S.C. § 841(a)(1) & 841(b)(1)(B) (viii)

On or about January 10, 2021, in the Eastern District of Michigan, Kenneth
James Husted, knowingly possessed with the intent to distribute 50 grams or more
of a mixture or substance containing a detectable amount of methamphetamine, a
Schedule IT controlled substance, in violation of Title 21, United States Code,
Sections 841(a)(1) and 841(b)(1)(B)(viii).

COUNT TWO
Possession of a firearm in furtherance of a drug trafficking offense

18 U.S.C. § 924(c)(1)(a)(i)

On or about January 10, 2021, in the Eastern District of Michigan, Kenneth

James Husted, knowingly possessed a firearm, that is, one Beretta, Model Tomcat

 

 
Case 1:21-cr-20334-TLL-PTM ECF No. 1, PagelD.2 Filed 05/19/21 Page 2 of 4

3032, .32 ACP caliber, semiautomatic pistol, in furtherance of a drug trafficking
crime for which he may be prosecuted in a court of the United States, that is,
possession with intent to distribute methamphetamine, as alleged in Count One of
this Indictment, in violation of Title 18, United States Code, Section
924(c)(1)(a)(4).
COUNT THREE
Felon in possession of a firearm
18 U.S.C. § 922(g)(1)

On or about January 10, 2021, in the Eastern District of Michigan, Kenneth
James Husted, knowing he had been convicted of an offense punishable by a term
of imprisonment exceeding one year, knowingly possessed, in and affecting
commerce, a firearm, that is, one Beretta, Model Tomcat 3032, .32 ACP caliber,
semiautomatic pistol, in violation of Title 18, United States Code, Section
922(g)(1).

FORFEITURE ALLEGATION

The allegations contained in Count One of this Indictment are hereby re-
alleged and incorporated by reference for the purpose of alleging forfeiture
pursuant to Title 21, United States Code, Section 853(a). The allegations contained

in Counts Two and Three of this Indictment are hereby re-alleged and incorporated

by reference for the purpose of alleging forfeiture pursuant to Title 18, United

States Code, Section 924(d) and Title 28, United States Code, Section 2461(c).

 
. Case 1:21-cr-20334-TLL-PTM ECF No. 1, PagelD.3 Filed 05/19/21 Page 3 of 4

; Pursuant to Title 21, United States Code, Section 853, upon conviction of an

offense in violation of Title 21, United States Code, Section 841, the defendant

derived from, any proceeds obtained, directly or indirectly, as the result of such

: shall forfeit to the United States: (1) any property, real or personal, constituting, or

offense; and (2) any property used, or intended to be used, in any manner or part,

to commit, or to facilitate the commission of, the offense.

Pursuant to Title 18, United States Code, Section 924(d) and Title 28, United

States Code, Section 2461(c), upon conviction of any offense(s) in violation of

Title 18, United States Code, Sections 922(g) and 924(c), the defendant shall

forfeit to the United States any firearms and ammunition involved in or used in the

knowing commission of the offense(s).

Dated: May 19, 2021

SAIMA S. MOHSIN
Acting United States Attorney

ANTHONY VANCE
Assistant United States Attorney
Chief, Branch Offices

THIS IS A TRUE BILL

s/Grand Jury Foreperson
GRAND JURY FOREPERSON

s/William J. Vailliencourt Jr.

WILLIAM J. VAILLIENCOURT, JR.
Assistant United States Attorney
P39115

101 First Street, Suite 200

Bay City, MI 48708

Phone: (989) 895-5712

Email: William.vailliencourt@usdoj.gov

3

 

 
Case 1:21-cr-20334-TLL-PTM ECF No. 1, PagelD.4 Filed 05/19/21 Page 4 of 4

Case: 1:21-cr-20334

United States District Court Crimin
Eastern District of Michigan al Case Co Judge: L.

Filed: 05-19-2021
INDI USA v. Kenneth Husted (tt)

Companion Gase Number:

 

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it ac

 
 

 

 

LiYes MINo AUSA’s Initials: WJV

 

 

 

 

Case Title: USA v. Kenneth James Husted
County where offense occurred: Isabella I [L [E
Offense Type: Felony

MAY 19 2091

U.S. DISTRICT COURT

ELUALT MICH aay

Indictment -- no prior complaint

 

 

 

 

Superseding to Case No: Judge:
Reason:
Defendant Name Charges Prior Complaint (if applicable

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case

s/William J. Vailliencourt Jr.
May 19, 2021

Date William J. Vailliencourt, Jr.
Assistant United States Attorney
101 First Street, Suite 200
Bay City, MI 48708
william. vailliencourt@usdoj.gov
(989) 895-5712

 

 

‘ Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already
been terminated.

 
